DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The Information Disclosure Statement submitted July 1, 2020 has a Non-Patent Literature that is not considered as it does not contain an English Translation despite the Applicants including the references found within.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the tube" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim. It is unclear what the structure of “the tube” in claim 8 contains as claim 1 does not recite a tube and in claim 6 there is a tube with structure. For purposes of examination, the  limitation “the tube” will be considered as any tube. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kee (US 20080169312 A1)
Regarding Claim 1:
Kee discloses a cosmetic container (Abstract) that has:
A storing unit providing a first storing space which can store fluid (Paragraph [0023], the hermetic casing is the storing unit);  
5a discharging unit (40, Figure 3) which discharges the fluid stored in the storing unit to the outside (Paragraph [0033]); and 
a fluid supporting unit (30, Figure 3, the button is the fluid supporting unit) which can support from a lower direction fluid which has been discharged to the outside (Paragraphs [0033] and [0037]).

Regarding Claim 2:
Kee discloses:
Wherein the fluid supporting unit (30, Figure 3) includes a first 10surface which has a concave shape (Figure 6, the fluid supporting unit has a concave shape), so that the discharged fluid can stay therein (Paragraph [0034]).

	Regarding Claim 5:
	Kee discloses:
Wherein a first valve (46, Figure 4) is provided, which is provided at a part of the discharging unit (40, Figure 4) to selectively close the discharge of fluid from the first storing space (Paragraph [0025]).


	Regarding Claim 16:
Kee discloses:
Wherein the storing unit (Paragraph [0023]) has a cylindrical shape (Figure 3, the storing unit has a cylindrical shape), and a 5diameter of the storing unit is greater than an up and down direction length of the storing unit (See Annotated Figure 6 below, there are more boxes between the arrows in the line horizontally than vertically).
Kee, Figure 6
(Annotated by Examiner)

    PNG
    media_image1.png
    582
    681
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kee in view of Yoo (US 20120267391 A1).
Regarding Claim 3:
	Kee discloses:
The fluid supporting unit (30, Figure 3).
	Kee does not disclose:
Wherein the fluid supporting unit includes a second surface which presses the discharging unit; and 
a third surface which moves while being guided by the discharging unit.
	Yoo teaches a cosmetic container that has:
Wherein the fluid supporting unit (13a, Figure 2) includes a second surface (See Annotated Figure 2 below) which presses the discharging unit (13b-d, Figure 2 and Paragraph [0031]); and 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kee to include second surface and a third surface as taught by Yoo with the motivation to dispense an amount of cosmetic material.
Yoo, Figure 2
(Annotated by Examiner)

    PNG
    media_image2.png
    632
    745
    media_image2.png
    Greyscale

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kee in view of Jo (US 20160088921 A1).
Regarding Claim 4:
Kee discloses:

	Kee does not disclose:
Wherein a check valve is provided, which is coupled to one side of the fluid supporting unit so as to prevent the fluid discharged to the outside from flowing backward to the storing unit.
	Jo teaches a cosmetic container that has:
Wherein a check valve (600, Figure 2) is provided, which is coupled to one side of the fluid supporting unit (300, Figure 2) so as to prevent the fluid discharged to the outside from flowing backward to the storing unit (Paragraph [0036]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kee to include a check valve is provided, which is coupled to one side of the fluid supporting unit so as to prevent the fluid discharged to the outside from flowing backward to the storing unit as taught by Jo with the motivation to prevent cosmetic content from being ejected from the container. 
	
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kee in view of Lee (US 20160235183 A1).
Regarding Claim 6:
Kee discloses:
	The discharging unit (40, Figure 3) includes: 
	a pumping part (Paragraph [0025], the pumping means is the discharging unit and pumping part) which supports the fluid supporting unit (30, Figure 3) and generates pressure for pumping (Paragraph [0033]) the fluid stored in the storing unit (Paragraph [0023]).
Kee does not disclose:

a pumping part generates pressure for pumping the fluid stored in the storing unit;
-31 -and 
a connecting part which connects the tube with the pumping part.
	Lee teaches a cosmetic container that has:
A tube (See Annotated Figure 5 below) through which the gel stored in the storing unit is intaken (Paragraph [0043]);  
a pumping part (50, Figure 4) generates pressure for pumping the fluid stored in the storing unit (Paragraph [0057]); -31 -and 
a connecting part (42, Figure 4) which connects the tube with the pumping part (50, Figure 4).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kee to include a tube through which the fluid stored in the storing unit is intaken, a pumping part generates pressure for pumping the fluid stored in the storing unit, -31 -and a connecting part which connects the tube with the pumping part as taught by Lee with the motivation to have the container easy for use by allowing the contents to be dispensed directly on skin. 
Lee, Figure 5
(Annotated by Examiner)

    PNG
    media_image3.png
    774
    736
    media_image3.png
    Greyscale

Regarding Claim 7:
Kee discloses:
	The pumping part (Paragraph [0025]) and 
	an elastic part (Figure 4, the cosmetic container has a spring).
Kee does not disclose:
a first part that provides a surface which is coupled to the fluid supporting unit to support the fluid supporting unit;
a second part that provides a surface on which the first part slides; and
an elastic part that is provided between the first part and the second part to provide force by which the first part is relatively moved with respect to the second part.
Lee teaches:
The pumping part (50, Figure 4) includes:
a first part (57, Figure 4) that provides a surface which is coupled to the fluid supporting unit (100 and 70, Figure 4, the moving member and absorbing member holder are the fluid supporting unit) to support the fluid supporting unit (Paragraph [0045]);
a second part (55, Figure 4) that provides a surface on which the first part slides (Paragraph [0043]); and
an elastic part (56, Figure 4) that is provided between the first part (57, Figure 4) and the second part (55, Figure 4) to provide force by which the first part is relatively moved with respect to the second part (Paragraph [0042]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kee to include a first part, a second part, and an elastic part as taught by Lee with the motivation to have the fluid supporting member restore to its unpressed position.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kee in view of Kim (KR 200468348 Y1).
Regarding Claim 8:
Kee discloses:
	The storing unit (Paragraph [0023]).
Kee does not disclose:
Wherein on a lower side of the storing unit, a second storing space is formed, which has a concave shape, so that fluid can be collected below the tube for discharging the fluid to the outside.
Kim teaches a cosmetic container that has:
Wherein on a lower side of the storing unit (20 and 10, Figure 3), a second storing space (20, Figure 3) is formed, which has a concave shape (Figure 3, the second storage space has a concave shape), so that fluid can be collected below the tube (50, Figure 3) for discharging the fluid to the outside (Paragraph [0054]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kee to include a rotating unit and a blade unit as taught by Kim with the motivation to have content mix to create the cosmetic material for the consumer. 

Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kee in view of Kim in further view of Kang (KR 200464645 Y1).
Regarding Claim 9:
Kee discloses:
	A cosmetic container (Abstract).
Kee does not disclose:
A rotating unit which is provided rotatably relative to the storing unit; and
a blade unit including one or more blades which rotate around a rotational axis in the first storing space by rotation of the rotating unit,
wherein the second storing space is provided so as to overlap the rotational axis.
Kim teaches:
A second storing space (20, Figure 3).
Kee and Kim do not teach:
A rotating unit which is provided rotatably relative to the storing unit; and

wherein the second storing space is provided so as to overlap the rotational axis.
	Kang teaches a cosmetic container that has:
A rotating unit (130, Figure 1) which is provided rotatably relative to the storing unit (110, Figure 1); and
a blade unit including one or more blades which rotate around a rotational axis in the first storing space by rotation of the rotating unit (Paragraphs [0027-0028]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kee and Kim to include a rotating unit and a blade unit as taught by Lee with the motivation to uniformally stir the cosmetic contents without the need to shake the container. 
It also would have been obvious to a person having ordinary skill in the art that the combination of Kee, Kim, and Kang would have resulted in wherein the second storing space is provided so as to overlap the rotational axis Kang teaches the rotational axis is through the center of the storing unit. In addition, Kim teaches that the storing unit has the second storing space in the middle as well (Figure 3, the tube (50) goes through the center of the storing unit).

Regarding Claim 14:
Kee discloses:
	A cosmetic container (Abstract).
Kee and Kim do not teach:
Wherein a driving force transferring unit is provided, which is provided at one side of the storing unit, and which transfers rotation of the rotating unit to the blade unit.
Kang teaches:
Wherein a driving force transferring unit (120, Figure 1, the gear unit is the driving force transferring unit) is provided, which is provided at one side of the storing unit (110, Figure 1), and which transfers rotation of the rotating unit to the blade unit (Paragraphs [0021-0022]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kee and Kim to include a driving force transferring unit is provided, which is provided at one side of the storing unit, and which transfers rotation of the rotating unit to the blade unit as taught by Lee with the motivation to stir the contents of the container. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kee in view of Lim (US 20150144662 A1).
Regarding Claim 15:
Kee discloses:
	The storing unit (Paragraph [0023]).
Kee does not disclose:
	Wherein the storing unit is formed of a transparent material. 
Lim teaches a cosmetic container that has:
Wherein the storing unit (10, Figure 1) is formed of a transparent material (Paragraph [0026]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kee to include the storing unit is formed of a transparent material as taught by Lee with the motivation to see the content within the storage unit before use. 

Allowable Subject Matter
Claims 10-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
LaSala (US 20020197228 A1) teaches a skin care kit that has a storing unit, a discharging unit, a fluid support unit, and an elastic member. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A SHRIEVES whose telephone number is (571)272-5373. The examiner can normally be reached Monday - Thursday 7:30 AM -5:00 PM and Friday 7:30 AM -4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on (571)272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/STEPHANIE A SHRIEVES/Examiner, Art Unit 3753                                                                                                                                                                                                        
/Timothy P. Kelly/Primary Examiner, Art Unit 3753